        Case: 3:21-cv-00666-JGC Doc #: 1 Filed: 03/25/21 1 of 10. PageID #: 1



                         IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

 GIANNA HUNNICUTT                                 )         CASE NO.
 1844 Lipponcott Avenue                           )
 Findlay, OH 45840                                )         JUDGE:
                                                  )
                               Plaintiff,         )
                                                  )
                       v.                         )         COMPLAINT FOR DAMAGES
                                                  )         AND REINSTATEMENT
 FRESH ENCOUNTER, INC.                            )
 c/o Michael S. Needler                           )         (Jury demand endorsed herein)
 317 W. Main Cross Street                         )
 Findlay, OH 45840                                )
                                                  )
                               Defendant.         )

       Plaintiff, Gianna Hunnicutt, by and through undersigned counsel, as her Complaint against

Defendant, states and avers the following:

                                            THE PARTIES

1. Hunnicutt is a resident of the city of Findlay, Hancock County, state of Ohio.

2. Fresh Encounter, Inc., d/b/a Apple-A-Day, (“Fresh Encounter”) is an Ohio corporation that

   conducts business in Findlay, Ohio.

3. During all times material to this Complaint, Fresh Encounter was an “employer” within the

   meaning of 42 U.S.C. § 2000e(b).

4. During all times material to this Complaint, Fresh Encounter was an “employer” within the

   meaning of R.C. § 4112.01(A)(2).

                                  JURISDICTION & VENUE

5. This court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 in that Hunnicutt is

   alleging a Federal Law Claim under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e,

   et seq.
        Case: 3:21-cv-00666-JGC Doc #: 1 Filed: 03/25/21 2 of 10. PageID #: 2



6. This Court has supplemental jurisdiction over Hunnicutt’s state law claims pursuant to 28 U.S.C.

   § 1367, as Hunnicutt’s state law claims are so closely related to her federal law claims that they

   form part of the same case or controversy under Article III of the United States Constitution

7. All material events alleged in this Complaint occurred in county of Hancock.

8. Venue is proper in this Court pursuant to 28 U.S.C. § 1391.

9. Within 300 days of the conduct alleged below, Hunnicutt filed a Charge of Discrimination with

   the Equal Employment Opportunity Commission (“EEOC”), Charge No. 532-2020-01985

   against Fresh Encounter.

10. On January 28, 2021, the EEOC issued and mailed a Notice of Right to Sue letter to Hunnicutt

   regarding the Charge of Discrimination brought by Hunnicutt against Fresh Encounter.

11. Hunnicutt received her Right to Sue letter from the EEOC in accordance with 29 U.S.C. §§ 621

   et seq. which has been attached hereto as Plaintiff's Exhibit A.

12. Hunnicutt has filed this Complaint within 90 days of the issuance of the Notice of Right to Sue

   letter.

13. Hunnicutt has properly exhausted her administrative remedies pursuant to 29 C.F.R. §

   1614.407(b).

                                             FACTS

14. Hunnicutt is a former employee of Fresh Encounter.

15. Hunnicutt is multiracial.

16. Hunnicutt is African American.

17. Fresh Encounter hired Hunnicutt on or around January 20, 2019.

18. Fresh Encounter employed Hunnicutt as a sales representative.

19. At all times relevant, Fresh Encounter operated a store within the Great Scot grocery store,

   located on Broad Avenue in Findlay, Ohio.

                                                 .2
        Case: 3:21-cv-00666-JGC Doc #: 1 Filed: 03/25/21 3 of 10. PageID #: 3



20. Hunnicutt was hired by Janet Liskolesar, a general manager at Fresh Encounter.

21. During Hunnicutt’s employment, Fresh Encounter’s floor manager was Holly Lenhart.

22. Lenhart is Caucasian.

23. After Hunnicutt’s hiring, around March 2019, Adam Rader became the general manager at Fresh

   Encounter.

24. Rader is, or appears to be, Caucasian.

25. During Hunnicutt’s employment Dallas Sterling worked at Great Scot as a pharmacist.

26. Sterling is Caucasian.

27. During Hunnicutt’s employment, Sterling was Rader’s direct supervisor.

28. Fresh Encounter is a health-food store that sells products from both local and national vendors.

29. It is commonplace for Fresh Encounter sales representatives to not only sell Apple-A-Day

   products to customers, but also at times, personal or other third-party products.

30. One of Fresh Encounter’s former sales representatives, Gina, would sell personally-made

   products at the store, including homemade treats and granola.

31. Gina is Caucasian.

32. Lenhart was the floor manager during the time Gina was selling her own personal products.

33. During the times Gina sought to sell her own personally-made products to customers, Lenhart

   never received any complaints from management about her conduct nor was she ever told to

   stop Gina from engaging in such conduct.

34. Lenhart was never directed to, nor did she ever hear or witness anyone, question Gina about

   proper labels for her products, whether she had a vendor’s license or ask her for any type of

   documentation.

35. While Lenhart was the floor manager, there was a sales employee, Stacy, who was allowed to

   sell her own personal products at the same Fresh Encounter location.

                                                 .3
        Case: 3:21-cv-00666-JGC Doc #: 1 Filed: 03/25/21 4 of 10. PageID #: 4



36. Stacy is Caucasian.

37. Stacy would bring in and sell personal products such as brownies and other items.

38. Lenhart never witnessed, heard of, nor was she ever asked to question Stacy about

   documentation related to her personal products being sold at the store.

39. During her employment, Hunnicutt developed her own line of products, including essential oil

   rollers, and different herbs and oils; and similar products.

40. Hunnicutt, like the other sales representatives, sought to sell her products at the Fresh Encounter

   store.

41. Hunnicutt informed Lenhart that she wanted the opportunity to sell her personal products at the

   store.

42. Lenhart, based on past experiences with other employees, was fine with Hunnicutt’s request.

43. Lenhart went to Rader to get approval for Hunnicutt to sell her personal products.

44. At this time, Rader expressed no objection to Hunnicutt selling her products.

45. Hunnicutt received approved to sell her personal products at the store.

46. In or around September 2019, Hunnicutt began bringing in her products and started selling them

   at the store.

47. After about a week or so of Hunnicutt selling her personal products, Rader texted Hunnicutt

   asking her whether she had appropriate documentation allowing her to sell products in the store.

48. Hunnicutt informed Rader she had all of the necessary paperwork.

49. At all relevant times, Hunnicutt was a licensed vendor.

50. At all relevant times, some of the Caucasian employees who sold personal products at the store

   were not licensed vendors.

51. Hunnicutt inquired with Rader whether he was similarly checking with all of the other sales

   representatives who were selling their own personal products at the store, or just her.

                                                  .4
        Case: 3:21-cv-00666-JGC Doc #: 1 Filed: 03/25/21 5 of 10. PageID #: 5



52. Hunnicutt believed Rader and Fresh Encounter was singling her out based on her race.

53. Rader did not have answer for Hunnicutt’s question about being singled out.

54. Upon information and belief, every other sales employee who was selling personal products at

   the store was Caucasian.

55. Lenhart learned that Rader was questioning Hunnicutt about selling her products and asking her

   about paperwork for selling those products.

56. This was the first time Lenhart had ever seen or heard Rader or anyone at Fresh Encounter

   question one of their employees about selling their personal products, especially when they had

   already been approved to do so.

57. Lenhart questioned Rader as to why he was asking Hunnicutt about having certain paperwork

   to sell products when he had never done so for any other employees.

58. Lenhart believed Rader was targeting Hunnicutt based on her race.

59. As a result of Rader’s conduct, Hunnicutt sought to file a grievance against him.

60. Hunnicutt spoke with Sterling about filing a grievance against Rader for his discriminatory

   conduct.

61. Hunnicutt told Sterling she felt Rader was singling her out and discriminating against her based

   on her race.

62. Sterling did not investigate Hunnicutt’s discrimination complaint.

63. Sterling did not escalate Hunnicutt’s discrimination complaint.

64. Sterling did not direct Hunnicutt to speak with human resources regarding her discrimination

   complaint.

65. Sterling told Hunnicutt that there was no grievance process.

66. Sterling told Hunnicutt that he did not believe Rader’s conduct was discriminatory.




                                                 .5
        Case: 3:21-cv-00666-JGC Doc #: 1 Filed: 03/25/21 6 of 10. PageID #: 6



67. Sterling told Hunnicutt that he directed Rader to question Hunnicutt about her having paperwork

   to sell products at the store.

68. Hunnicutt expressed to Sterling that she believed this conduct, whether directed by Sterling or

   Rader, was discriminatory based on her race.

69. Around this same time, Lenhart expressed concern to Sterling that Hunnicutt, as an African

   American/multiracial individual, was being singled out or treated differently.

70. Lenhart stated to Sterling that, “if we were going to pull all of Ms. Hunnicutt’s items, were we

   going to do the same for other employees’ personal products?” Sterling’s answer was “No.”

71. Within a few weeks after her discrimination complaints, Fresh Encounter terminated Hunnicutt

   on October 24, 2019.

72. Fresh Encounter terminated Hunnicutt for the purported reason that she was sleeping at work.

73. Hunnicutt was not sleeping at work.

74. No one at Fresh Encounter witnessed Hunnicutt sleeping at work.

75. Alternatively, if Hunnicutt was asleep at any point while at work, it was during her scheduled

   break.

76. If Hunnicutt was on break, she was not on the clock.

77. Fresh Encounter’s purported reason for termination is a pretext for discrimination.

78. Fresh Encounter’s purported reason for termination is a pretext for retaliation.

79. On the same day, October 24, 2019, Fresh Encounter terminated Lenhart.

80. Fresh Encounter terminated Lenhart for supporting Hunnicutt’s opposition to race

   discrimination.

    COUNT I: RACE DISCRIMINATION IN VIOLATION OF 42 U.S.C. § 2000e-2, et seq.

81. Hunnicutt restates each and every prior paragraph of this Complaint as if it were fully restated

   herein.

                                                 .6
        Case: 3:21-cv-00666-JGC Doc #: 1 Filed: 03/25/21 7 of 10. PageID #: 7



82. Hunnicutt is a member of a statutorily protected class based on her race under Title VII.

83. Defendant treated Hunnicutt differently than other similarly situated employees based on

   her race.

84. Defendant harassed Hunnicutt based on her race.

85. Defendant discriminated against Hunnicutt on the basis of her race.

86. Defendant terminated Hunnicutt’s employment based on her race.

87. Defendant’s discrimination against Hunnicutt based on her race violates Title VII.

88. Hunnicutt suffered emotional distress as a result of Defendant’s conduct and is entitled

   emotional distress damages pursuant to Title VII.

89. As a direct and proximate result of Defendant’s conduct, Hunnicutt suffered and will continue

   to suffer damages.

      COUNT II: RACE DISCRIMINATION IN VIOLATION OF R.C. § 4112.01, et seq.

90. Hunnicutt restates each and every prior paragraph of this Complaint as if it were fully restated

   herein.

91. Hunnicutt is a member of a statutorily protected class based on her race under R.C. § 4112.01,

   et seq.

92. Defendant treated Hunnicutt differently than other similarly situated employees based on

   her race.

93. Defendant harassed Hunnicutt based on her race.

94. Defendant discriminated against Hunnicutt on the basis of her race.

95. Defendant terminated Hunnicutt’s employment based on her race.

96. Defendant’s discrimination against Hunnicutt based on her race violates R.C. § 4112.01, et seq.

97. Hunnicutt suffered emotional distress as a result of Defendant’s conduct and is entitled

   emotional distress damages pursuant to R.C. § 4112.01, et seq.

                                                 .7
         Case: 3:21-cv-00666-JGC Doc #: 1 Filed: 03/25/21 8 of 10. PageID #: 8



98. As a direct and proximate result of Defendant’s conduct, Hunnicutt suffered and will continue

    to suffer damages.

              COUNT III: RETALIATION IN VIOLATION OF 42 U.S.C. 2000e-3(a)

99. Hunnicutt restates each and every prior paragraph of this Complaint as if it were fully restated

    herein.

100. As a result of the Defendant’s discriminatory conduct described above, Hunnicutt complained

    about the race discrimination and disparate treatment she was experiencing.

101. Hunnicutt complained to Rader and Sterling about the race discrimination and disparate

    treatment she was experiencing.

102. Subsequent to Hunnicutt reporting race discrimination to Defendant, she suffered adverse

    actions.

103. Subsequent to Hunnicutt reporting race discrimination to Defendant, she was not allowed to sell

    her personal products while Caucasian employees were allowed to do so.

104. Subsequent to Hunnicutt reporting race discrimination to Defendant, she lost income as a result

    of not being allowed to sell her personal products in the store.

105. Subsequent to Hunnicutt reporting race discrimination to Defendant, she was terminated from

    her employment.

106. Defendant’s actions were retaliatory in nature based on Hunnicutt’s opposition to the unlawful

    discriminatory conduct.

107. Hunnicutt suffered emotional distress as a result of Defendant’s conduct and is entitled

    emotional distress damages pursuant to Title VII.

108. As a direct and proximate result of Defendant’s retaliatory discrimination against and

    termination of Hunnicutt, she suffered and will continue to suffer damages.




                                                  .8
         Case: 3:21-cv-00666-JGC Doc #: 1 Filed: 03/25/21 9 of 10. PageID #: 9



               COUNT IV: RETALIATION IN VIOLATION OF R.C. § 4112.02(I)

109. Hunnicutt restates each and every prior paragraph of this Complaint as if it were fully restated

    herein.

110. As a result of the Defendant’s discriminatory conduct described above, Hunnicutt complained

    about the race discrimination and disparate treatment she was experiencing.

111. Hunnicutt complained to Rader and Sterling about the race discrimination and disparate

    treatment she was experiencing.

112. Subsequent to Hunnicutt reporting race discrimination to Defendant, she suffered adverse

    actions.

113. Subsequent to Hunnicutt reporting race discrimination to Defendant, she was not allowed to sell

    her personal products while Caucasian employees were allowed to do so.

114. Subsequent to Hunnicutt reporting race discrimination to Defendant, she lost income as a result

    of not being allowed to sell her personal products in the store.

115. Subsequent to Hunnicutt reporting race discrimination to Defendant, she was terminated from

    her employment.

116. Defendant’s actions were retaliatory in nature based on Hunnicutt’s opposition to the unlawful

    discriminatory conduct.

117. Pursuant to R.C. §4112.02(I), it is an unlawful discriminatory practice “to discriminate in any

    manner against any other person because that person has opposed any unlawful discriminatory

    practice defined in this section…”

118. Hunnicutt suffered emotional distress as a result of Defendant’s conduct and is entitled

    emotional distress damages pursuant to R.C. § 4112.02(I).

119. As a direct and proximate result of Defendant’s retaliatory discrimination against and

    termination of Hunnicutt, she suffered and will continue to suffer damages.

                                                  .9
       Case: 3:21-cv-00666-JGC Doc #: 1 Filed: 03/25/21 10 of 10. PageID #: 10



                                   DEMAND FOR RELIEF

       WHEREFORE, Hunnicutt respectfully requests that this Honorable Court grant the

following relief:

 (a) An order requiring Defendant to reinstate Hunnicutt;

 (b) An award against Defendant of compensatory and monetary damages to compensate

     Hunnicutt for lost wages, lost benefits,, liquidated damages, emotional distress, and other

     consequential damages, in an amount in excess of $25,000 per claim to be proven at trial;

 (c) An award of punitive damages against Defendant in an amount in excess of $25,000;

 (d) An award of reasonable attorney’s fees and non-taxable costs for Hunnicutt’s claims as

     allowable under law;

 (e) An award of the taxable costs of this action; and

 (f) An award of such other relief as this Court may deem necessary and proper.

                                                     Respectfully submitted,

                                                     /s/ Fred M. Bean
                                                     Fred M. Bean (0086756)
                                                     THE SPITZ LAW FIRM, LLC
                                                     25200 Chagrin Blvd, Ste 200
                                                     Beachwood, OH 44122
                                                     Phone: (216) 291-4744
                                                     Fax: (216) 291-5744
                                                     Email: Fred.bean@spitzlawfirm.com

                                                     Attorney for Plaintiff


                                        JURY DEMAND

   Plaintiff Gianna Hunnicutt demands a trial by jury by the maximum number of jurors permitted.


                                                     /s/ Fred M. Bean
                                                     Fred M. Bean (0086756)
                                                     THE SPITZ LAW FIRM, LLC



                                               .10
